In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-669V

*************************
BAHMAN SHARIFIPOUR and ANDREW *                                   Special Master Corcoran
SHARIFIPOUR, legal guardians of *
BEVERLY SHARIFIPOUR,            *
                                *
                  Petitioners,  *                                 Filed: December 1, 2016
                                *
          v.                    *
                                *                                 Decision by Stipulation; Damages;
SECRETARY OF HEALTH             *                                 Influenza (“Flu”) Vaccine; Tetanus
AND HUMAN SERVICES,             *                                 Diphtheria Acellular Pertussis (“Tdap”);
                                *                                 Acute Disseminated Encephalomyelitis
                  Respondent.   *                                  (“ADEM”).
                                *
*************************


Ronald Craig Homer, Conway, Homer & Chin-Caplan, Boston, MA, for Petitioners.

Althea Walker Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On June 29, 2015, Bahman and Andrew Sharifipour, as the legal guardians of Beverly
Sharifipour, filed a petition on her behalf seeking compensation under the National Vaccine Injury
Compensation Program (“Vaccine Program”).2 Petitioners allege that Ms. Sharifipour suffered
from Acute Disseminated Encephalomyelitis (“ADEM”) as a result of her October 31, 2012,
receipt of the influenza (“flu”) and tetanus diphtheria acellular pertussis (“Tdap”) vaccines.


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
Moreover, Petitioners allege that Ms. Sharifipour experienced residual effects of this injury for
more than six months.

        Respondent denies that Ms. Sharifipour’s flu or Tdap vaccinations caused her alleged
ADEM, or any other injury or condition. Nonetheless both parties, while maintaining their above-
stated positions, agreed in a stipulation (filed on December 1, 2016) that the issues before them
could be settled, and that a decision should be entered awarding Petitioners compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $413,422.63 in the form of a check payable to Petitioners as legal
             guardians of the Estate of Beverly Sharifipour for the benefit of Beverly Sharifipour,
             representing compensation for first year life care expenses ($133,422.63), pain and
             suffering, and past unreimbursable expenses ($280,000.00); and

            An amount sufficient to purchase the annuity contract described in Stipulation ¶ 10,
             paid to the life insurance company from which the annuity will be purchased (the “Life
             Insurance Company”).

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master


3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2